Citation Nr: 0735041	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  05-25 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

Entitlement to an increased rating for service-connected 
headaches, currently evaluated as 10 percent disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 

INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wilmington, Delaware.

Procedural history

The veteran served on active duty in the United States Air 
Force from June 1962 to July 1987.  

Service connection for head injury residuals with 
degenerative changes of the cervical spine, headaches and 
shoulder pain was granted in a November 1988 VA rating 
decision.  A noncompensable disability rating was assigned.  
The assigned disability rating was increased to 10 percent in 
an April 1996 rating decision and to 30 percent in a June 
2002 rating decision.

In a January 2003 rating decision, the RO in Philadelphia, 
Pennsylvania continued the  30 percent disability rating 
assigned for head injury residuals with degenerative changes 
of the cervical spine, headaches and shoulder pain.  The 
veteran timely filed a notice of disagreement in January 
2004.   In the June 2005 rating decision, the Wilmington RO 
granted a separate disability rating of 10 percent for 
headaches.  See 38 C.F.R. § 4.25 (2007); see also Esteban v. 
Brown, 6 Vet. App. 259, 261(1994) [under VA regulations, 
separate disabilities arising from a single disease entity 
are to be rated separately].  The 30 percent disability 
rating for head injury residuals was continued.  In his 
substantive appeal, (VA Form 9) the veteran indicated that he 
only wished to pursue an increased rating claim for service-
connected migraine headaches.  

The veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the 
Wilmington, RO in August 2007.  A transcript of the hearing 
has been associated with the veteran's VA claims folder.



Issues not on appeal

As noted above, the veteran withdrew his claim for an 
increased rating for head injury residuals (aside from the 
now separately service connected headaches).  

In the January 2003 rating decision, the RO denied increased 
disability ratings for the veteran's service-connected 
hemorrhoids and neurodermatitis while increasing disability 
ratings assigned for  tinnitus and a left elbow disability 
from noncompensably disabling to 10 percent disabling.  The 
veteran timely filed a notice of disagreement in January 2004 
with respect to disability ratings for hemorrhoids and 
neurodermatitis.  He did not disagree with the ratings 
assigned for tinnitus and the elbow disability.  The veteran 
withdrew his claims for increased ratings for  hemorrhoids 
and neurodermatitis in his August 2005 substantive appeal.  
Therefore, those claims are no longer in appellate status.  
See 38 C.F.R. § 20.204 (2007).

In a June 2006 RO rating decision, service connection was 
denied for bronchitis.  To the Board's knowledge, the veteran 
did not disagree with that decision.  That matter, too, is 
not in appellate status. 


FINDING OF FACT

The veteran's service-connected headaches are manifested by 
pain, nausea, sensitivity to light and sound; the headaches 
produce severe prostrating attacks and occur more than once a 
month.


CONCLUSION OF LAW

The schedular criteria for a 30 percent rating for headaches 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.20, 4.124a, Diagnostic Code 8100 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to an increased rating for 
service-connected headaches.  In the interest of clarity, the 
Board will first discuss certain preliminary matters.  The 
Board will then render a decision. 

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007)  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for an increased rating in letters from the RO 
dated April 25, 2002 and September 13, 2002 which included a 
request for evidence showing that: "your injury or disease 
has gotten worse and meets the requirements for a higher 
disability percentage as defined by law." 

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
September 2002 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised  that VA would assist him with obtaining 
"medical records, employment records, or records from other 
Federal agencies."  With respect to private treatment 
records, the VA included copies of VA Form 21-4142, 
Authorization and Consent to Release Information, which the 
veteran could complete to release private medical records to 
the VA.  

The Board notes that the September 2002 letter specifically 
informed the veteran: "if any additional evidence becomes 
available, please send the information describing additional 
evidence or the evidence itself to [us]."  Furthermore the 
veteran was informed that "It's still your responsibility to 
support your claim with appropriate evidence."  This 
complies with the "give us everything you've got" provision 
contained in 38 C.F.R. § 3.159(b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

Additionally, there has been a significant recent Court 
decision concerning the VCAA.  In Dingess v. Nicholson, 19 
Vet. App. 473 (2006), the Court observed that a claim of 
entitlement to service connection consists of five elements:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  Because a 
service connection claim is comprised of five elements, the 
Court further held that the notice requirements of section 
5103(a) apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in the August 3, 2006 letter from the RO, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the August 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
veteran's service medical records, his VA outpatient 
treatment records, his private medical treatment records and 
provided a VA examination.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  
He exercised the option of a personal hearing and was 
afforded one in August 2007 as detailed in the Introduction. 

Accordingly, the Board will proceed to a decision.  



Relevant Law and Regulations 

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Assignment of diagnostic code

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

The veteran's service-connected headaches are rated by 
analogy by the RO using Diagnostic Codes 8199-8100 
[Migraine].  See 38 C.F.R. § 4.27 (2007) [hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen]; see also 
38 C.F.R. § 4.27 (2007) [unlisted disabilities requiring 
rating by analogy will be coded first the numbers of the most 
closely related body part and "99"].

Rating the veteran under Diagnostic Code 8100 [migraines] is 
most appropriate, since Diagnostic Code3 8100 is the only 
diagnostic code which specifically rates headaches.  See 38 
C.F.R. § 4.20 (2007) [when an unlisted condition is 
encountered it will be permissible to rate it under a closely 
related disease or injury, in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.   

Specific rating criteria

Under Diagnostic Code 8100, migraine headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability warrant a 50 
percent evaluation.  Migraine headache disorders with 
characteristic prostrating attacks occurring on an average 
once a month warrants a 30 percent disability evaluation.  A 
10 percent evaluation requires characteristic prostrating 
attacks averaging one in two months over the last several 
months.  See 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2007). 

The rating criteria do not define "prostrating."  The Board 
additionally observes that the Court has not undertaken to 
define "prostrating."  Cf. Fenderson v. West, 
12 Vet. App. 119 (1999), in which the Court quoted Diagnostic 
Code 8100 verbatim but did not specifically address the 
matter of what is a prostrating attack.  According to 
Webster's New World Dictionary of American English, Third 
College Edition (1986), p. 1080, "prostration" is defined 
as "utter physical exhaustion or helplessness."

Analysis

Schedular rating 

The veteran is seeking entitlement to an increased rating for 
his service-connected  headaches, currently evaluated as 10 
percent disabling.  As was stated in the law and regulations 
section above, in order to meet the criteria for the next 
higher 
30 percent disability rating there must be prostrating 
attacks occurring on an average once a month.

During the August 2007 hearing, the veteran testified that he 
experiences headaches at the rate of 3-4 a month.  See  the 
August 20, 2007 hearing transcript, page 4.  These headaches 
are productive of nausea and sensitivity to light and sound.  
During an attack, the veteran has stated that he must retreat 
to a different room and lie down "away from all the noise 
and the hustle and bustle." Id.  Medical records indicate 
that reading, computer use or alcohol consumption can trigger 
a headache or worsen current symptoms.  See, e.g.,  the 
report of an October 7, 2002 VA examination. 

Based on the forgoing evidence, which is uncontroverted, the 
Board finds that the veteran's migraine headaches are 
prostrating, occurring on average greater than once a month.  
Therefore, the criteria for a 30 percent disability rating 
have been met.  

The Board has also considered whether a higher disability 
rating would be appropriate.  In order to meet the criteria 
for a 50 percent rating, the evidence must establish very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  

Based on the above mentioned evidence, the veteran has 
clearly demonstrated very frequent completely prostrating 
attacks.  However, the record does not indicate that these 
attacks are prolonged and productive of severe economic 
inadaptability.  The veteran testified during the August 2007 
hearing, that his migraines last only "thirty minutes to an 
hour."  He further stated that the headaches have not been 
an impediment to advancing in his current profession and that 
he takes time off only "every couple weeks." See  the 
August 2007 hearing transcript, pages 7-8, 10.  In short, 
while not minimizing the impact of the service-connected 
headaches, the Board does not find evidence that they are of 
such severity or frequency as to be characterized as being 
productive of severe economic inadaptability.  
The service-connected headache disability therefore has not 
met the schedular criteria for a 50 percent disability 
rating. 

Fenderson consideration

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where (as here) an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.

In this case, the medical evidence of record appears to 
support the proposition that the veteran's service-connected 
migraine headache disability has not changed appreciably 
since the veteran filed his claim.  Moreover, there are no 
medical findings and no other evidence which would allow for 
the assignment of higher compensable disability rating at any 
time during the period of time here under consideration.  
Based on the record, the Board finds that a 30 percent 
disability rating may be assigned for the entire period from 
the date of service connection, March 28, 2002. 

Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  

According to the regulation, an extraschedular disability 
rating is warranted upon a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that would render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1) (2007).  An 
exceptional case is said to include such factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  See Fanning v. Brown, 4 
Vet. App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96. 
 The RO included 38 C.F.R. § 3.321(b)(1) in the June 2005 
Statement of the Case (SOC) and appears to have considered 
the regulation in the veteran's case.  Accordingly, the Board 
will address the possibility of the assignment of an 
extraschedular rating for the increased disability ratings at 
issue.

The Board has been unable to identify an exceptional or 
unusual disability picture with respect to any of the 
disability here on appeal, and neither has the veteran.  
The record does not show that the veteran has required 
frequent hospitalizations for his migraine headaches.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to his migraine headaches, 
as noted above the veteran is gainfully employed and misses 
work every couple of weeks.  This occasional interference 
with employment is included in the schedular criteria.  
Indeed, as has been discussed above severe economic 
inadaptability is a major factor in the assignment of a 50 
percent rating for headaches.  For reasons expressed above, 
the Board has found that such is not present in this case.

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  The 
veteran and his representative have pointed to none.  

Conclusion

For the reasons stated above, the Board concludes that the 
criteria for a 30 percent disability rating for service-
connected migraine headaches have been met. The appeal is 
allowed to that extent.


ORDER

Entitlement to an increased rating, 30 percent, for service-
connected headaches is granted, is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


